DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final Office Action is in reply to the 15286263 amendment filed on 11/17/2021.
Claims 1, and 4 are amended
Claims 2, and 6-11 are cancelled
Claims 1, 3 – 5 and 12 – 14 are currently pending and have been examined.

Response to Arguments
Response to 101
The examiner states that the applicant’s argument regarding securing the profile is not persuasive. The examiner states that the claims are s till directed to an abstract idea without significantly more. The examiner states that the claims looking beyond the abstract idea does not have enough to integrate into a practical application. The claims of building a user profile based on interests and topics / subtopics and granting access still does not overcome step 2A prong II. Additionally the examiner states that the applicants arguments regarding the VERDICT article is not persuasive because the decision or discussions of the article did not come from the federal circuit.

Response to 103
Examiner states that the applicant’s amendment is not persuasive because the amended claims require a new grounds of rejection necessitated by the applicants amendment. The examiner states the arguments are moot based on the combination of newly combined references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 5 and 12 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner states that the applicants claim amended fails to comply with the written description requirements. The examiner states that the applicants amendment of “establishing a secure user profile in a computer server that is independent of and inaccessible to websites or applications unless allowed access by the user”. The examiner states that the specification is silent to the applicants amendment. The examiner states that the claim does not comply with the written description requirements.


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 5, 12 – 14 are rejected under 35. U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 recites/describes the following steps; 
A computer-implemented method of securely providing customized content for a user browsing a website or application, the method comprising: 
from tracking activities of the user on at least one of one or more websites, one or more applications, or one or more web services, and obtaining interests manually from the user, or obtaining interests from at least one social media account of the user;
building a user profile for the user based on the tracked activities and obtained interests of the user
receiving user input selectively indicating whether to allow access by a website or an application to the user profile displaying the a website or th

These steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) building a user profile used by websites to generate and display customized content to the user based on the social profile account (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
 
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

STEP 2A Prong 2
Although the applicant did not state of a specific computer element implementing the method, the examiner states that the specification recites of computing elements required to implement this method in para. 0033 of the specification wherein a processor implements the method. 

The examiner states pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements of are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the judicial exception of a mental process into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.  
Additional elements such as one or more first websites, one or more first applications, or one or more web services, communicated over a network with websites supporting personalization engines, user input selectively indicating whether to allow access by a website or an application to the user profile and establishing a secure user profile in a computer server that is independent of and inaccessible to websites or applications unless allowed access by the user it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).

Step 2B:
The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the computing elements required to implement this method in para. 0033 of the specification wherein a processor implements the method.  
Additional elements such as one or more websites, one or more applications, or one or more web services, establishing a secure user profile in a computer server that is independent of and inaccessible to websites or applications unless allowed access by the user it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The additional elements of are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. 
Thus, the additional elements of a processor are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Additional elements such as one or more first websites, one or more first applications, or one or more web services, communicated over a network with websites supporting personalization engines, user input selectively indicating whether to allow access by a website or an application to the user profile, establishing a secure user profile in a computer server that is independent of and inaccessible to websites or applications unless allowed access by the use  it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Additionally elements such as generating a graphical visualization of the user profile, the graphical visualization proportionally illustrating, graphical visualization, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 

Claim 3 recites wherein tracking the activities of the user on the at least one of one or more websites, one or more applications or one or more web services comprises providing the user with a plugin that is configured to capture information about the user interests as the user performs the activities on the at least one of the one or more websites, the one or more applications or the one or more web services, which is insignificant extra-solution activity (e.g. insignificant application). See Apple, Inc. v. Ameranth, 842 F.3d 1229, 1241-1242 and MPEP 2106.05(g).

Claim 4 recites further comprising: generating a graphical visualization of the user profile, the graphical visualization proportionally illustrating the classification of the interests of the user in at least one of the topics and the subtopics of the user profile, wherein the graphical visualization and the user profile are obtained by a profile application configured to communicate over a network with websites supporting personalization engines and other application profiles; displaying the visualization as being embedded in or overlaid on the website or the application accessed by the user, the user profile being categorized unto topics and subtopics; updating the user profile according to a user input through the visualization of the profile application to adjust a level of the interest of the user in a topic or a subtopic of the at least one of the topics and the subtopics of the user profile; and displaying the website or the application accessed by the user, the website or the application providing updated content customized for the level of the interest of the user in the topic or the subtopic of the at least one of the topics and the subtopics of the user profile by accessing the updated user profile, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
 
Claim 5 recites wherein receiving user input selecting a colored box among the series of colored boxes,  which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

Claim 12 recites wherein tracking, by a processor, at least one of usage of the website and usage of the application by the user, based on the response indicating to grant access to the user profile by the website or the application, which is merely describing data and further defining the abstract idea.

Claim 13 recites wherein displaying a request to the user to control access to the user profile by the website or the application, wherein the user input indicating whether to grant or deny access to the user profile by the website or the application is received in response to displaying the request, which is merely describing data and further defining the abstract idea.

Claim 14 recites wherein in response to tracking the at least one of usage of the website and the usage of the application by the user, dynamically update the visualization of the user profile based on the user profile and displaying the updated visualization  of the user profile, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

 
Claim Rejections - 35 USC § 103.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10133812 – Lee et al hereinafter as LEE in further view of US PG Pubs 20140032259 – La Fever et al. hereinafter as LAFEVER

Regarding Claim 1
LEE discloses:
A computer-implemented method of securely providing customized content for a user browsing a website or application, comprising: 
tracking activities of the user (tracking / consumption of content, col 8 line 35 – 64) on at least one of one or more websites (social media platforms, col 8 line 35 – 64), one or more applications, or one or more web services, and obtaining interests manually from the user(manually update, col 20 line 31 – 33, toggle interest profile, col 46 line 48 – 50), or obtaining interests from at least one social media account of the user; (social media integration , col 26 line 4 - 21); 
building the user profile(profile builder, Col 45 line 10 -15) based on the tracked activities and obtained interests of the user (content interest profile, col 8 line 35 – 64)
receiving user input selectively indicating whether to allow access by a website or an application to the user profile(user logs in credentials access from twitter to the platform, Col 43 line59 - 67) displaying the website or the application granted accessed by the user to the user profile, (authorize, credentials for input, See ref at least at col 38 line 12 – 24)  the displayed website or the application providing content that is customized for the interests of the user in accordance with the accessed user profile.(content targeting access the users profile and connections through social media network, perform analysis of social network using the interests and attributes to the accessed profile, col 38 line 25 – 40)

LEE does not explicitly disclose:
establishing a secure user profile in a computer server that is independent of and inaccessible to websites or applications unless allowed access by the user;

LA FEVER teaches:
establishing a secure user profile in a computer server that is independent of and inaccessible to websites or applications unless allowed access by the user; (privately discloses information to 3rd parties, para. 0012)

It would be obvious to one of ordinary skill in the art to combine LEE’s method of detecting profiles in combination with LAFEVER’s method of granting secure access to personal information and tracking usage in order for LEE to improve control over personal data. (para. 0058)   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)



Regarding Claim 3
LEE discloses:
3. (Currently Amended) The computer-implemented method of claim 1, 
wherein tracking the activities of the user on the at least one of one or more websites, one or more applications, or one or more web services  comprises providing the user with a plugin(plugin implementation, col 47 line27)  that is configured to capture information about the user interests as the user performs the activities(analyze, col 47 line50 – 67) on the at least one of the one or more websites(social media profiles col 2 line 63 – 64), the one or more applications, or the one or more web services.  

Claims 4 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10133812 – Lee et al hereinafter as LEE in further view of US PG Pubs 20140032259 – La Fever et al. hereinafter as LAFEVER in further view US PG Pub 20110295721 – Macdonald et al. hereinafter as MACDONALD in further view of 20140143250 – Martin et al. hereinafter as MARTIN

Regarding Claim 4
LEE discloses:
generating a graphical visualization of the user profile(visualization mechanism, col 22 line 4 – 28), the graphical visualization proportionally illustrating the classification of the interests of the user in at least one of the topics (keywords, tag cloud, col 22 line 4 – 28) and the subtopics of the user profile, wherein the graphical visualization (visualization mechanism, col 22 line 4 – 28)and the user profile are obtained by a profile application(col 4 line 64 – 67) configured to communicate over a network with websites supporting personalization engines and other application profiles(col 4 line 64 – 67); 2 Appln. No.: 15/286,263 
displaying the website or an application accessed by the user(access, col 43 line 64 – 67) the user profile being categorized into topics and subtopics (Key phrase / generate, col 8 line 22 – 38) from the website or the application providing content customized for the user interests of the user by accessing the user profile application;(col 43 line 64 – 67)
 displaying the visualization as being embedded in or overlaid on the website(profile, col 22 line 4 – 28)or the application accessed by the user; 
updating the user profile (Update col 45 line 35 – 47) according to a user input through the visualization(html, col 22 line 4 – 28)  of the profile application to adjust a level of the interest of the user in a topic or a subtopic of the at least one of the topics and the subtopics of the user profile:
wherein the visualization of the user profile (visualization, col 22 line 4 – 27) comprises a series of colored keywords(keywords, col 22 line 4 – 27) near each other, each colored keywords representing the at least one of the topics(keywords, col 22 line 4 – 27) and the subtopics(keywords, col 22 line 4 – 27) of the user profile, and the width of each respective colored keywords (size of keywords, col 22 line 4 – 27)of the series of colored keywords proportionally illustrates the interest of the user in the at least one of the topics and the subtopics of the user profil

LEE does not explicitly disclose, however MACDONALD teaches:
displaying the website(advertisement, para. 0017)  or the application accessed by the user, the website or the application providing updated content (updated on utilization, para. 0054)customized for the level of the interest of the user(para. 0035, 0036) in the topic or the subtopic of the at least one of the topics and the subtopics of the user profile by accessing the updated user profile.(claim 12)

It would be obvious to one of ordinary skill in the art to combine LEE / LAFEVER’s method of detecting profiles in combination with MACDONALD’s method of granting access to personal information and tracking usage in order for LEE to improve the quality of content. (MACDONALD – para. 0010) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

LEE / MACDONALD does not disclose:
Wherein the visualization is adjacent boxes
MARTIN teaches:
Wherein the visualization is adjacent boxes (para. 124)
It would be obvious to one of ordinary skill in the art to combine LEE / LAFEVER / MACDONALD’s method of a visualization of colored keywords that change with size and color based upon interests similarly to tag cloud to combine with MARTINs method of a color coded bar graph such that it would allow LEE to utilizing the functionality of LEE / LAFEVER / MACDONALD’s invention with MARTINS use of bar graph utilization of having boxes adjacent to each other in order to allow LEE to improve the quality of social interactions and engagements ( LEE – col 47 line 12 – 15) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)
 
**design choice of the boxes are not patentably distinct**

Regarding Claim 5
LEE / MACDONALD / MARTIN discloses of claim 4:
LEE discloses:
The computer-implemented method of claim 4, wherein the updating comprises: 
LEE does not disclose:
Wherein the visualization is adjacent boxes
MARTIN teaches:
Wherein the visualization is adjacent boxes (para. 124)
It would be obvious to one of ordinary skill in the art to combine LEE / LAFEVER / MACDONALD’s method of a visualization of colored keywords that change with size and color based upon interests similarly to tag cloud to combine with MARTINs method of a color coded bar graph such that it would allow LEE to utilizing the functionality of LEE / LAFEVER / MACDONALD’s invention with MARTINS use of bar graph utilization of having boxes adjacent to each other in order to allow LEE to improve the quality of social interactions and engagements ( LEE – col 47 line 12 – 15) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

**design choice of the boxes are not patentably distinct**


Claims 12 – 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 10133812 – Lee et al hereinafter as LEE in further view of US PG Pubs 20140032259 – La Fever et al. hereinafter as LAFEVER in further view US PG Pub 20110295721 – Macdonald et al. hereinafter as MACDONALD

Regarding Claim 12
LEE / LAFEVER discloses of claim 1:
LEE / LAFEVER does not disclose the following however, MACDONALD teaches:
 tracking, by a processor, at least one of usage of the website(tracking para. 0052) and usage of the application by the user, based on the response indicating to grant access to the user profile by the website or the application; (tracking para. 0052)
in response to tracking the at least one of usage of the website and the usage of the application by the user, dynamically updating,(updated on utilization, para. 0054) by a processor, (monitor and track, para. 0052) the user profile based on information obtained from the at least one of the usage of the website and the usage of the application; (monitor and track, para. 0052)
displaying customized content tailored to the user based on the user profile(advertisement, para. 0017)    

It would be obvious to one of ordinary skill in the art to combine LEE / LAFEVER’s method of detecting profiles in combination with MACDONALD’s method of granting access to personal information and tracking usage in order for LEE to improve the quality of content. (MACDONALD – para. 0010) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)


Regarding Claim 13
LEE / LAFEVER / MACDONALD discloses of claim 12
MACDONALD teaches:
13. The computer-implemented method of claim 12, further comprising: displaying a request (selecting segments or parameters they would like to see, para. 0047) to the user to control access to the user profile by the website or the application, wherein the user input indicating whether to grant (access, para. 0048) or deny access to the user profile by the website or the application is received in response to displaying the request.  (bought, para. 0048)

Regarding Claim 14
LEE / LAFEVER / MACDONALD discloses of claim 12
MACDONALD teaches:
14. The computer-implemented method of claim 12, further comprising: in response to tracking the at least one of usage of the website and the usage of the application by the user, (tracking usage, application, col 41 line 1 – 16) dynamically updating the visualization of the user profile based on the user profile; (changes, col 22 – 4-27) and displaying the updated visualization of the user profile.   (display / timeline, col 22 – 4-27)

It would be obvious to one of ordinary skill in the art to combine LEE / LAFEVER’s method of detecting profiles in combination with MACDONALD’s method of granting access to personal information and tracking usage in order for LEE to improve the quality of content. (MACDONALD – para. 0010) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681         

                                                                                                                                                                                                /HAJIME ROJAS/  Supervisory Patent Examiner, Art Unit 3681